DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (U.S. PGPub. 2010/0046739). 

	Regarding claim 8, Schneider teaches A computer system for securely storing a target number comprising (Schneider, Paragraph [0014], see “These n shares are distributed among a plurality of cooperating entities (e.g., computing devices or storage devices) for secret sharing”) (Schneider, Paragraph [0018], see “these quantities take the form of electrical or magnetic signals capable of being stored, transferred, combined, compared, and otherwise manipulated):
	a first memory for pre-storing members of a Mignotte or Asmuth-Bloom sequence of N divisors in a look-up table (Schneider, Paragraph [0023], see “the secret 106 may be stored in the main memory of the distributor 103. The secret 106 may be a number, a bit string or other representations that can be converted into a sequence of numbers that corresponds to a polynomial over GF(p), where p is a prime number”) (Schneider, Paragraph [0040], see “The computation performed by the above-described secret sharing technique uses modular arithmetic with polynomials over small primes…If the embedded system is provided with sufficient memory and the size of the base prime q is small, polynomial multiplications can be implemented with table lookups”);
	a selector input for selecting n divisors from the stored sequence (Schneider, Paragraph [0025], see “the distributor 103 includes a secret converter 134, a divisor selector 131, an embedding unit 132…”, where “divisor selector 131” pre-selects the divisors) (Schneider, Claim 10, see “a divisor selector to determine the degree of the divisor polynomials in view of the size of the secret 2.sup.s, wherein s is the length of the secret represented as a binary bit string”);
	at least one processor for creating a set of n Chinese-remainder congruence pairs of numbers, each pair comprising a different one of the selected n divisors and a remainder, such that the target number can be uniquely derived from any t out of the n pairs (Schneider, Paragraph [0014], see “The extension polynomial is divided by n coprime divisor polynomials over GF(q), using arithmetic defined for polynomials over GF(q), to generate n shares of the secret. Each share includes one of the divisor polynomials and a corresponding remainder”, where “n shares” is being read as a set of n Chinese-remainder congruence pairs of numbers, wherein each pair comprises a divisor and a remainder) (Schneider, Paragraph [0041], see “To reconstruct the secret from the n distributed shares, the share combiner 141 of the reconstructor 104 first combines the k or more shares it collects from the recipients 101 to reconstruct the extension polynomial E…According to the Chinese remainder theorem, there exist solutions that are congruent modulo the product of the k or more divisors used to reconstruct the extension polynomial”, where the target number (secret from the n distributed shares) can be uniquely derived); and
	a second memory for storing the n pairs of numbers (Schneider, Paragraph [0023], see “the distributor 103 may be a computing system and each recipient 101 may be a storage device for receiving n pairs of numbers, where “distributor 103” is being read as a primary storage and where “each recipient 101” is being read as a secondary and/or additional method for storing).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider, in view of On the Asymptotic Idealness of the Asmuth-Bloom Threshold Secret Sharing Scheme, by Author(s) Constantin C˘at˘alin Dr˘agan et al., Date 2014, https://eprint.iacr.org/2014/955.pdf, hereinafter Constantin. 

	Regarding claim 1, Schneider teaches A method of securely storing a target number comprising (Schneider, Paragraph [0014], see “These n shares are distributed among a plurality of cooperating entities (e.g., computing devices or storage devices) for secret sharing”) (Schneider, Paragraph [0018], see “these quantities take the form of electrical or magnetic signals capable of being stored, transferred, combined, compared, and otherwise manipulated):
	creating a set of n Chinese-remainder congruence pairs of numbers, each pair comprising a divisor and a remainder wherein the target number can be uniquely derived from any t out of the n pairs (Schneider, Paragraph [0014], see “The extension polynomial is divided by n coprime divisor polynomials over GF(q), using arithmetic defined for polynomials over GF(q), to generate n shares of the secret. Each share includes one of the divisor polynomials and a corresponding remainder”, where “n shares” is being read as a set of n Chinese-remainder congruence pairs of numbers, wherein each pair comprises a divisor and a remainder) (Schneider, Paragraph [0041], see “To reconstruct the secret from the n distributed shares, the share combiner 141 of the reconstructor 104 first combines the k or more shares it collects from the recipients 101 to reconstruct the extension polynomial E…According to the Chinese remainder theorem, there exist solutions that are congruent modulo the product of the k or more divisors used to reconstruct the extension polynomial”, where the target number (secret from the n distributed shares) can be uniquely derived), wherein the divisors of the congruence pairs are members of an Asmuth-Bloom sequence of N members (Schneider, Paragraph [0005], see “Other secret sharing techniques based on the Chinese remainder theorem, such as the Asmuth-Bloom algorithm…have also been proposed”) (Schneider, Paragraph [0033], see “the divisor selector 131 verifies that the n random polynomials are all pairwise coprime”, where “pairwise coprime” allows for the divisors to be members of an Asmuth-Bloom sequence), wherein
	the divisors are pre-selected (Schneider, Paragraph [0025], see “the distributor 103 includes a secret converter 134, a divisor selector 131, an embedding unit 132…”, where “divisor selector 131” pre-selects the divisors) (Schneider, Claim 10, see “a divisor selector to determine the degree of the divisor 
	storing the n pairs of numbers (Schneider, Paragraph [0023], see “the distributor 103 may be a computing system and each recipient 101 may be a storage device for receiving and storing one or more shares of a secret”, where “one or more shares of a secret” is being read as the n pairs of numbers.
	Schneider does not teach the following limitation(s) as taught by Constantin: the divisors are pre-selected such that any randomly selected n integers from the sequence are a valid Asmuth-Bloom sequence for any access structure (t, n) where 1 < t ≤ n ≤ N.
	(Constantin, Page 3, The Asmuth-Bloom secret sharing scheme and variations, Lines 11 – 20, see “A sequence of co-primes is a sequence                         
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    m
                                
                                
                                    n
                                
                            
                        
                     of pair-wise co-prime strictly positive integers, where                        
                             
                            n
                             
                            ≥
                            1
                        
                    . The length of this sequence is n + 1…Let t and n be integers with                         
                            0
                             
                            <
                            t
                            +
                            1
                             
                            ≤
                            n
                        
                    ”, where “n” is analogous to the congruence pairs of numbers, where “                        
                            0
                             
                            <
                            t
                            +
                            1
                             
                            ≤
                            n
                        
                    ” is analogous to 1 < t ≤ n ≤ N and where “The length of this sequence is n + 1” is analogous to N, which is greater than or equal to n). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for sharing a secret using polynomial division over GF(Q), disclosed of Schneider by implementing techniques for an Asmuth-Bloom secret sharing scheme and variations, comprising of any randomly selected n integers from the sequence are a valid Asmuth-Bloom sequence for any access structure (t, n) where 1 < t ≤ n ≤ N, disclosed of Constantin. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a system for securely storing data using a secret sharing scheme, comprising of any randomly selected n integers from the sequence are a valid Asmuth-Bloom sequence for any access structure (t, n) where 1 < t ≤ n ≤ N. Utilizing the Asmuth-Bloom sequence allows for better overall security as opposed to Mignotte for distributing a secret among a group of participants, in a sense that a set of less than k shares is independent and contains no information about the secret (Constantin, Page 3, The Asmuth-Bloom secret sharing scheme and variations, Lines 11 – 20). 

	Regarding claim 2, Schneider as modified by Constantin teaches The method of claim 1 further comprising pre-storing the sequence of numbers or a subset thereof, from which to select the n integers (Schneider, Paragraph [0023], see “the distributor 103 may be a computing system and each recipient 101 may be a storage device for receiving and storing one or more shares of a secret. The distributor 103 is locally coupled to data storage 105 in which a secret 106 is stored…The secret 106 may be a number, a bit string or other representations that can be converted into a sequence of numbers that corresponds to a polynomial over GF(p)…the secret 106 may be represented as a polynomial over GF(q), q is a prime power defined as q=p.sup.n, p is prime number and n is an integer greater than zero…”, where the sequence of numbers are pre-stored and used to select and/or generate the n integers).

	Regarding claim 5, Schneider does not teach the following limitation(s) as taught by Constantin: The method of claim 1, wherein the remainder is calculated from the divisor by
	applying an integer                         
                            α
                        
                    ,
	calculating                         
                            
                                
                                    S
                                
                                
                                    '
                                
                            
                            =
                            S
                            +
                             
                            α
                            *
                             
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                        
                     where S is the target number and                         
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                        
                     is the lowest value in the sequence, and
	dividing                         
                            
                                
                                    S
                                
                                
                                    '
                                
                            
                        
                     by the divisor.
	(Constantin, Page 3, The Asmuth-Bloom secret sharing scheme and variations, Lines 25 – 29, see “given a secret s in the share space, randomly generate r such that                         
                            
                                
                                    s
                                
                                
                                    '
                                
                            
                            =
                            s
                            +
                            r
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                             
                            <
                             
                            
                                
                                    ∏
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        t
                                        +
                                        1
                                    
                                
                                
                                    
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    . Then, distribute s to the participants by computing                         
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    s
                                
                                
                                    '
                                
                            
                             
                            m
                            o
                            d
                             
                            
                                
                                    m
                                
                                
                                    i
                                
                            
                        
                     for all                         
                            1
                             
                            ≤
                            i
                             
                            ≤
                            n
                        
                    ”, where “                        
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                        
                    ” is analogous to the remainder, which is calculated by applying an integer (                        
                            r
                        
                    ), calculating                         
                            
                                
                                    s
                                
                                
                                    '
                                
                            
                            =
                            s
                            +
                            r
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                        
                    , where ‘s’ is the target number and                         
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                        
                     is the lowest value in the sequence). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for sharing a secret using polynomial division over GF(Q), disclosed of Schneider, by implementing techniques for an Asmuth-Bloom secret sharing scheme and variations, comprising of calculating the remainder from the divisor by applying an integer and calculating                         
                            
                                
                                    S
                                
                                
                                    '
                                
                            
                            =
                            S
                            +
                             
                            α
                            *
                             
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                        
                    , and dividing S’ by the divisor, disclosed of Constantin. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a system for securely storing data using a secret sharing scheme, comprising of calculating the remainder from the divisor by applying an integer and calculating                         
                            
                                
                                    S
                                
                                
                                    '
                                
                            
                            =
                            S
                            +
                             
                            α
                            *
                             
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                        
                    , and dividing S’ by the divisor. This allows for most effectiveness in secret sharing and secret reconstruction due to this method being well-known in the art when utilizing the Asmuth-Bloom filter, where the remainder is the share of n number of participants, known only by the participant, and is subsequently used for reconstructing the secret (Constantin, Page 3, The Asmuth-Bloom secret sharing scheme and variations, Lines 25 – 29).

	Regarding claim 6, Schneider as modified by Constantin teaches The method of claim 5, wherein                         
                            α
                        
                     is selected to ensure that                         
                            S
                            +
                             
                            α
                            *
                             
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                        
                     is greater than the product of the largest (t-1) of the n integers of the sequence and
	smaller than the product of the smallest (t) of the n integers of the sequence (Schneider, Paragraph [0035], see “the embedding unit 132 embeds the secret in an extension polynomial E of degree m over GF(q), where m is less than the lowest-degree product of any k divisors but greater than the highest-degree product of any k-1 divisors”, where “m” is analogous to                         
                            α
                        
                    ).

	Regarding claim 9, Schneider teaches The system of claim 8, wherein the stored sequence of N divisors are pre-selected for storage (Schneider, Paragraph [0025], see “the distributor 103 includes a secret converter 134, a divisor selector 131, an embedding unit 132…”, where “divisor selector 131” pre-selects the divisors) (Schneider, Claim 10, see “a divisor selector to determine the degree of the divisor polynomials in view of the size of the secret 2.sup.s, wherein s is the length of the secret represented as a binary bit string”) 
	Schneider does not teach the following limitation(s) as taught by Constantin: The system of claim 8, wherein the stored sequence of N divisors are pre-selected for storage such that any randomly selected n integers from the sequence are a valid Asmuth-Bloom sequence for any access structures (t, n) where 1 < t ≤ n ≤ N.
	(Constantin, Page 3, The Asmuth-Bloom secret sharing scheme and variations, Lines 11 – 20, see “A sequence of co-primes is a sequence                         
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    m
                                
                                
                                    n
                                
                            
                        
                     of pair-wise co-prime strictly positive integers, where                        
                             
                            n
                             
                            ≥
                            1
                        
                    . The length of this sequence is n + 1…Let t and n be integers with                         
                            0
                             
                            <
                            t
                            +
                            1
                             
                            ≤
                            n
                        
                    ”, where “n” is analogous to the congruence pairs of numbers, where “                        
                            0
                             
                            <
                            t
                            +
                            1
                             
                            ≤
                            n
                        
                    ” is analogous to 1 < t ≤ n ≤ N and where “The length of this sequence is n + 1” is analogous to N, which is greater than or equal to n). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for sharing a secret using polynomial division over GF(Q), disclosed of Schneider by implementing techniques for an Asmuth-Bloom secret sharing scheme and variations, comprising of any randomly selected n integers from the sequence are a valid Asmuth-Bloom sequence for any access structure (t, n) where 1 < t ≤ n ≤ N, disclosed of Constantin. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a system for securely storing data using a secret sharing scheme, comprising of any randomly selected n integers from the sequence are a valid Asmuth-Bloom sequence for any access structure (t, n) where 1 < t ≤ n ≤ N. Utilizing the Asmuth-Bloom sequence allows for better overall security as opposed to Mignotte for distributing a secret among a group of participants, in a sense that a set of less than k shares is independent and contains no information about the secret (Constantin, Page 3, The Asmuth-Bloom secret sharing scheme and variations, Lines 11 – 20). 

	Regarding claim 10, Schneider teaches The system of claim 8 wherein the first memory pre-stores a plurality of Asmuth-Bloom sequences  (Schneider, Paragraph [0005], see “Other secret sharing techniques based on the Chinese remainder theorem, such as the Asmuth-Bloom algorithm…have also been proposed”) (Schneider, Paragraph [0023], see “the secret 106 may be stored in the main memory of the distributor 103. The secret 106 may be a number, a bit string or other representations that can be converted into a sequence of numbers that corresponds to a polynomial over GF(p), where p is a prime number”, where “sequence of numbers that corresponds to a polynomial over GF(p)” is being read as comprising a plurality of Asmuth-Bloom sequences) (Schneider, Paragraph [0040], see “The computation performed by the above-described secret sharing technique uses modular arithmetic with polynomials over small primes…If the embedded system is provided with sufficient memory and the size of the base prime q is small, polynomial multiplications can be implemented with table lookups”).
	Schneider does not teach the following limitation(s) as taught by Constantin: The system of claim 8 wherein the first memory pre-stores a plurality of Asmuth-Bloom sequences for different selectable access structures (t, n) where 1 < t ≤ n ≤ N
	(Constantin, Page 3, The Asmuth-Bloom secret sharing scheme and variations, Lines 11 – 20, see “A sequence of co-primes is a sequence                         
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    m
                                
                                
                                    n
                                
                            
                        
                     of pair-wise co-prime strictly positive integers, where                        
                             
                            n
                             
                            ≥
                            1
                        
                    . The length of this sequence is n + 1…Let t and n be integers with                         
                            0
                             
                            <
                            t
                            +
                            1
                             
                            ≤
                            n
                        
                    ”, where “n” is analogous to the congruence pairs of numbers, where “                        
                            0
                             
                            <
                            t
                            +
                            1
                             
                            ≤
                            n
                        
                    ” is analogous to 1 < t ≤ n ≤ N and where “The length of this sequence is n + 1” is analogous to N, which is greater than or equal to n). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for sharing a secret using polynomial division over GF(Q), disclosed of Schneider by implementing techniques for an Asmuth-Bloom secret sharing scheme and variations, comprising of access structures (t, n) where 1 < t ≤ n ≤ N, disclosed of Constantin. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a system for securely storing data using a secret sharing scheme, comprising of access structures (t, n) where 1 < t ≤ n ≤ N. This inequality is well-known in the art when utilizing Asmuth-Bloom sequencing, due to the range of the pairs of numbers being from t to n and the members of the Asmuth-Bloom sequence being set to n + 1 in order for the sequence of pair-wise co-prime numbers satisfying the Asmuth-Bloom constraint (Constantin, Page 3, The Asmuth-Bloom secret sharing scheme and variations, Lines 11 – 20). 

	Regarding claim 11, Schneider teaches The system of claim 9 further comprising a selector input (Schneider, Paragraph [0025], see “the distributor 103 includes a secret converter 134, a divisor selector 131, an embedding unit 132…”, where “divisor selector” and “embedding unit” can both be read as a selector input) (Schneider, Paragraph [0035], see “the embedding unit 132 embeds the secret in an extension polynomial E of degree m over GF(q), where m is less than the lowest-degree product of any k divisors but greater than the highest-degree product of any k-1 divisors”, where “embedding unit 132” is being read as a selector input).
	Schneider does not teach the following limitation(s) as taught by Constantin: The system of claim 9 further comprising a selector input for inputting t and n prior to creating the pairs of numbers.
	(Constantin, Page 3, The Asmuth-Bloom secret sharing scheme and variations, Lines 11 – 18, see “A sequence of co-primes is a sequence                         
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    m
                                
                                
                                    n
                                
                            
                        
                     of pair-wise co-prime strictly positive integers, where                         
                            n
                             
                            ≥
                            1
                        
                    . The length of this sequence is                         
                            n
                            +
                            1
                        
                    . Given two integers t and n with                         
                            0
                            <
                            t
                            +
                            1
                             
                            ≤
                            n
                        
                    , an Smuth-Bloom (t+1, n)-threshold sequence of co-primes is a sequence of co-primes                         
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    m
                                
                                
                                    n
                                
                            
                        
                     which satisfies…”, where “t and n” is inputted (or in other words, given a value) prior to the creation of the pairs of numbers in the Asmuth-Bloom sequence). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for sharing a secret using polynomial division over GF(Q), disclosed of Schneider by implementing techniques for an Asmuth-Bloom secret sharing scheme and variations, comprising of inputting t and n prior to creating the pairs of numbers, disclosed of Constantin.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a system for securely storing data using a secret sharing scheme, comprising of inputting t and n prior to creating the pairs of numbers. Inputting the boundaries of the Asmuth-Bloom sequence is obvious due to the boundaries being used to create the sequence of numbers in the Asmuth-Bloom sequence. One of ordinary skill in the art could see that in order to compute the Asmuth-Bloom sequence, one would need to setup the parameters before computation (Constantin, Page 3, The Asmuth-Bloom secret sharing scheme and variations, Lines 11 – 18). 

Regarding claim 13, Schneider does not teach the following limitation(s) as taught by Constantin: The system of claim 8 comprising a processor arrange to:
select a value                         
                            α
                        
                     as a function of t;
calculate the reminder from the divisor by calculating                         
                            
                                
                                    S
                                
                                
                                    '
                                
                            
                            =
                            S
                            +
                             
                            α
                            *
                             
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                        
                     where S is the target number and                          
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                        
                     is the lowest value in the sequence and
divide S’ by the divisor.
	(Constantin, Page 3, The Asmuth-Bloom secret sharing scheme and variations, Lines 25 – 29, see “given a secret s in the share space, randomly generate r such that                         
                            
                                
                                    s
                                
                                
                                    '
                                
                            
                            =
                            s
                            +
                            r
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                             
                            <
                             
                            
                                
                                    ∏
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        t
                                        +
                                        1
                                    
                                
                                
                                    
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    . Then, distribute s to the participants by computing                         
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    s
                                
                                
                                    '
                                
                            
                             
                            m
                            o
                            d
                             
                            
                                
                                    m
                                
                                
                                    i
                                
                            
                        
                     for all                         
                            1
                             
                            ≤
                            i
                             
                            ≤
                            n
                        
                    ”, where “                        
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                        
                    ” is analogous to the remainder, which is calculated by applying an integer (                        
                            r
                        
                    ), calculating                         
                            
                                
                                    s
                                
                                
                                    '
                                
                            
                            =
                            s
                            +
                            r
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                        
                    , where ‘s’ is the target number and                         
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                        
                     is the lowest value in the sequence). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for sharing a secret using polynomial division over GF(Q), disclosed of Schneider, by implementing techniques for an Asmuth-Bloom secret sharing scheme and variations, comprising of calculating the remainder from the divisor by applying an integer and calculating                         
                            
                                
                                    S
                                
                                
                                    '
                                
                            
                            =
                            S
                            +
                             
                            α
                            *
                             
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                        
                    , and dividing S’ by the divisor, disclosed of Constantin. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a system for securely storing data using a secret sharing scheme, comprising of calculating the remainder from the divisor by applying an integer and calculating                         
                            
                                
                                    S
                                
                                
                                    '
                                
                            
                            =
                            S
                            +
                             
                            α
                            *
                             
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                        
                    , and dividing S’ by the divisor. This allows for most effectiveness in secret sharing and secret reconstruction due to this method being well-known in the art when utilizing the Asmuth-Bloom filter, where the remainder is the share of n number of participants, known only by the participant, and is subsequently used for reconstructing the secret (Constantin, Page 3, The Asmuth-Bloom secret sharing scheme and variations, Lines 25 – 29).

	Regarding claim 14, Schneider as modified by Constantin teaches The system of claim 13, wherein                         
                            α
                        
                     is selected to ensure that                         
                            S
                            +
                             
                            α
                            *
                             
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                        
                     is greater than the product of the largest (t-1) of the n integers of the sequence and smaller than the product of the smallest (t) of the n integers of the sequence (Schneider, Paragraph [0035], see “the embedding unit 132 embeds the secret in an extension polynomial E of degree m over GF(q), where m is less than the lowest-degree product of any k divisors but greater than the highest-degree product of any k-1 divisors”, where “m” is analogous to                         
                            α
                        
                    ).



Claims 3, 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider, in view of Constantin, in further view of Takashima (U.S. PGPub. 2010/0329454).

	Regarding claim 3, Schneider as modified by Constantin do not teach the following limitation(s) as taught by Takashima: The method of claim 1 wherein, in storing the n pairs of numbers, divisors are stored as indices in the sequence of N members.
	(Takashima, Paragraph [0016], see “the base divisor generation unit calculates a plurality of base divisors by mapping the random divisor D* by using a plurality of maps (where the plurality of maps are homomorphism from the cyclic group G’ to each of a plurality of cyclic groups)”) (Takashima, Paragraph [0126], see “the tracing row third divisor calculation unit calculates a divisor with respect to the index x belonging to the first group in the three groups...and a divisor with respect to the index x belonging to the third group in the three groups, based on the divisors included in the tracer’s key TK stored by the tracer’s key storage unit…”, where “cyclic group(s)” are analogous to comprising the sequence of N members, where the divisors are stored as indices in those groups) (Takashima, Paragraph [0267], see “there is known a method using a Chinese remainder theorem…”) (Takashima, Paragraph [0268], see “The base divisor generation unit 123 stores the data representing a plurality of calculated base divisors, by using the RAM 914”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for sharing a secret using polynomial division over GF(Q), disclosed of Schneider and techniques disclosed of Constantin, by implementing techniques for a sophisticated cryptographic system, comprising divisors being stored as indices in the sequence of N members contained in the Asmuth-Bloom sequence, disclosed of Takashima. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a system for securely storing data using a secret sharing scheme, comprising divisors being stored as indices in the sequence of N members contained in the Asmuth-Bloom sequence. This allows for better security management within the system by allowing an observer an easy way to track the value(s) of an index over time (Takashima, Paragraph [0016]). 

Regarding claim 12, Schneider as modified by Constantin do not teach the following limitation(s) as taught by Takashima: The system of claim 8 wherein the second memory stores divisors as indices in the sequence of N members.
	(Takashima, Paragraph [0016], see “the base divisor generation unit calculates a plurality of base divisors by mapping the random divisor D* by using a plurality of maps (where the plurality of maps are homomorphism from the cyclic group G’ to each of a plurality of cyclic groups)”) (Takashima, Paragraph [0126], see “the tracing row third divisor calculation unit calculates a divisor with respect to the index x belonging to the first group in the three groups...and a divisor with respect to the index x belonging to the third group in the three groups, based on the divisors included in the tracer’s key TK stored by the tracer’s key storage unit…”, where “cyclic group(s)” are analogous to comprising the sequence of N members, where the divisors are stored as indices in those groups) (Takashima, Paragraph [0267], see “there is known a method using a Chinese remainder theorem…”) (Takashima, Paragraph [0268], see “The base divisor generation unit 123 stores the data representing a plurality of calculated base divisors, by using the RAM 914”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for sharing a secret using polynomial division over GF(Q), disclosed of Schneider and techniques disclosed of Constantin, by implementing techniques for a sophisticated cryptographic system, comprising divisors being stored as indices in the sequence of N members contained in the Asmuth-Bloom sequence, disclosed of Takashima. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a system for securely storing data using a secret sharing scheme, comprising divisors being stored as indices in the sequence of N members contained in the Asmuth-Bloom sequence. This allows for better security management within the system by allowing an observer an easy way to track the value(s) of an index over time (Takashima, Paragraph [0016]). 

Regarding claim 16, Schneider teaches A method of decoding a target number comprising (Schneider, Paragraph [0003], see “Secret sharing is a cryptographic scheme that divides a secret into n pieces (or shares) such that any k of them (k<n) can be used to reconstruct the secret”):
receiving at least t shares of data from storage, each share comprising a congruence pair in the form of (Schneider, Paragraph [0014], see “Each share includes one of the divisor polynomials and a corresponding remainder”) (Schneider, Paragraph [0023], see “the distributor 103 may be a computing system and each recipient 101 may be a storage device for receiving and storing one or more shares of a secret”);
(Schneider, Paragraph [0005], see “Other secret sharing techniques based on the Chinese remainder theorem, such as the Asmuth-Bloom algorithm…have also been proposed”) (Schneider, Paragraph [0023], see “the distributor 103 may be a computing system and each recipient 101 may be a storage device for receiving and storing one or more shares of a secret”, where “one or more shares of a secret” is being read as comprising a divisor) (Schneider, Claim 10, see “a divisor selector to determine the degree of the divisor polynomials in view of the size of the secret 2.sup.s, wherein s is the length of the secret represented as a binary bit string”); and

Schneider does not teach the following limitation(s) as taught by Constantin: receiving at least t shares of data from storage, each share comprising a congruence pair in the form of 

performing a modular multiplicative inverse computation to retrieve the target number from the t congruence pairs.
	(Constantin, Page 3, The Asmuth-Bloom secret sharing scheme and variations, Lines 25 – 29, see “given a secret s in the share space, randomly generate r such that                         
                            
                                
                                    s
                                
                                
                                    '
                                
                            
                            =
                            s
                            +
                            r
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                             
                            <
                             
                            
                                
                                    ∏
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        t
                                        +
                                        1
                                    
                                
                                
                                    
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    . Then, distribute s to the participants by computing                         
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    s
                                
                                
                                    '
                                
                            
                             
                            m
                            o
                            d
                             
                            
                                
                                    m
                                
                                
                                    i
                                
                            
                        
                     for all                         
                            1
                             
                            ≤
                            i
                             
                            ≤
                            n
                        
                    ”, where “                        
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                        
                    ” is analogous to the remainder, which is calculated by applying an integer (                        
                            r
                        
                    ), calculating                         
                            
                                
                                    s
                                
                                
                                    '
                                
                            
                            =
                            s
                            +
                            r
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                        
                    , where ‘s’ is the target number and                         
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                        
                     is the lowest value in the sequence). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for sharing a secret using polynomial division over GF(Q), disclosed of Schneider by implementing techniques for an Asmuth-Bloom secret sharing scheme and variations, comprising of performing a modular multiplicative inverse computation to retrieve the target number from the t congruence pairs, disclosed of Constantin. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a system for securely storing data using a secret sharing scheme, comprising of performing a modular multiplicative inverse computation to retrieve the target number from the t congruence pairs. This allows for most effectiveness in secret sharing and secret reconstruction due to this method being well-known in the art when utilizing the Asmuth-Bloom filter, where a modular multiplicative inverse computation can be used with the divisor and remainder to retrieve the target number (Constantin, Page 3, The Asmuth-Bloom secret sharing scheme and variations, Lines 25 – 29).
Schneider as modified by Constantin do not teach the following limitation(s) as taught by Takashima: receiving at least t shares of data from storage, each share comprising a congruence pair in the form of an index and a remainder;
performing, for each share, a look-up using the index, to retrieve from a pre-stored Mignotte or Asmuth-Bloom sequence, a divisor corresponding to the index;
	(Takashima, Paragraph [0016], see “the base divisor generation unit calculates a plurality of base divisors by mapping the random divisor D* by using a plurality of maps (where the plurality of maps are homomorphism from the cyclic group G’ to each of a plurality of cyclic groups)”) (Takashima, Paragraph [0126], see “the tracing row third divisor calculation unit calculates a divisor with respect to the index x belonging to the first group in the three groups...and a divisor with respect to the index x belonging to the third group in the three groups, based on the divisors included in the tracer’s key TK stored by the tracer’s key storage unit…”, where “cyclic group(s)” are analogous to comprising the sequence of N members, where the divisors are stored as indices in those groups) (Takashima, Paragraph [0267], see “there is known a method using a Chinese remainder theorem…”) (Takashima, Paragraph [0268], see “The base divisor generation unit 123 stores the data representing a plurality of calculated base divisors, by using the RAM 914”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for sharing a secret using polynomial division over GF(Q), disclosed of Schneider and techniques disclosed of Constantin, by implementing techniques for a sophisticated cryptographic system, comprising divisors being stored as indices in the sequence of N members contained in the Asmuth-Bloom sequence, disclosed of Takashima. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a system for securely storing data using a secret sharing scheme, comprising divisors being stored as indices in the sequence of N members contained in the Asmuth-Bloom sequence. This allows for better security management within the system by allowing an observer an easy way to track the value(s) of an index over time (Takashima, Paragraph [0016]). 

Regarding claim 17, Schneider as further modified by Takashima teaches The method of claim 16, wherein the divisors of the sequence are pre-selected and pre-stored (Schneider, Paragraph [0025], see “the distributor 103 includes a secret converter 134, a divisor selector 131, an embedding unit 132…”, where “divisor selector 131” pre-selects the divisors) (Schneider, Claim 10, see “a divisor selector to determine the degree of the divisor polynomials in view of the size of the secret 2.sup.s, wherein s is the length of the secret represented as a binary bit string”) 
Schneider as further modified by Takashima do not teach the following limitation(s) as taught by Constantin: The method of claim 16, wherein the divisors of the sequence are pre-selected and pre-stored such that any randomly selected n integers from the sequence are a valid Asmuth-Bloom sequence for any access structure (t, n) where 1 < t ≤ n ≤ N.
	(Constantin, Page 3, The Asmuth-Bloom secret sharing scheme and variations, Lines 11 – 20, see “A sequence of co-primes is a sequence                         
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    m
                                
                                
                                    n
                                
                            
                        
                     of pair-wise co-prime strictly positive integers, where                        
                             
                            n
                             
                            ≥
                            1
                        
                    . The length of this sequence is n + 1…Let t and n be integers with                         
                            0
                             
                            <
                            t
                            +
                            1
                             
                            ≤
                            n
                        
                    ”, where “n” is analogous to the congruence pairs of numbers, where “                        
                            0
                             
                            <
                            t
                            +
                            1
                             
                            ≤
                            n
                        
                    ” is analogous to 1 < t ≤ n ≤ N and where “The length of this sequence is n + 1” is analogous to N, which is greater than or equal to n). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for sharing a secret using polynomial division over GF(Q), disclosed of Schneider and techniques disclosed of Takashima, by implementing techniques for an Asmuth-Bloom secret sharing scheme and variations, comprising of any randomly selected n integers from the sequence are a valid Asmuth-Bloom sequence for any access structure (t, n) where 1 < t ≤ n ≤ N, disclosed of Constantin. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a system for securely storing data using a secret sharing scheme, comprising of any randomly selected n integers from the sequence are a valid Asmuth-Bloom sequence for any access structure (t, n) where 1 < t ≤ n ≤ N. Utilizing the Asmuth-Bloom sequence allows for better overall security as opposed to Mignotte for distributing a secret among a group of participants, in a sense that a set of less than k shares is independent and contains no information about the secret (Constantin, Page 3, The Asmuth-Bloom secret sharing scheme and variations, Lines 11 – 20). 

	Regarding claim 18, Schneider as modified by Constantin and further modified by Takashima teaches The method of claim 16 further comprising using the retrieved target number as a key to decrypt data included in the received shares of data (Schneider, Paragraph [0051], see “To compute the secret from the n shares, the share combiner 141 of FIG. 1 first combines the k or more shares it collects from the recipients 101 to reconstruct the extension polynomial E, using the extended Euclidean algorithm. The extractor 142 then extracts the secret from the extension polynomial E to obtain the secret by performing the operations described below with reference to FIG. 5”, where “reconstruct” is analogous to decrypting). 

	Regarding claim 19, Schneider teaches A computer system for decoding a target  number configured to (Schneider, Paragraph [0003], see “Secret sharing is a cryptographic scheme that divides a secret into n pieces (or shares) such that any k of them (k<n) can be used to reconstruct the secret”):
	pre-store a Mignotte or Asmuth-Bloom sequence previously used to encode the target number (Schneider, Paragraph [0005], see “Other secret sharing techniques based on the Chinese remainder theorem, such as the Asmuth-Bloom algorithm…have also been proposed”) (Schneider, Paragraph [0023], see “the distributor 103 may be a computing system and each recipient 101 may be a storage device for receiving and storing one or more shares of a secret. The distributor 103 is locally coupled to data storage 105 in which a secret 106 is stored…The secret 106 may be a number, a bit string or other representations that can be converted into a sequence of numbers that corresponds to a polynomial GF(p)…”, where “sequence of numbers that corresponds to a polynomial…” is being read as comprising the Asmuth-Bloom sequence, due to the Asmuth-Bloom sequence previously used to encode the target number (or secret) is kept saved for subsequent processing and/or decoding);
	receive at least t shares of data from storage, each share comprising a congruence pair in the form of (Schneider, Paragraph [0014], see “Each share includes one of the divisor polynomials and a corresponding remainder”) (Schneider, Paragraph [0023], see “the distributor 103 may be a computing system and each recipient 101 may be a storage device for receiving and storing one or more shares of a secret”);
	(Schneider, Paragraph [0005], see “Other secret sharing techniques based on the Chinese remainder theorem, such as the Asmuth-Bloom algorithm…have also been proposed”) (Schneider, Paragraph [0023], see “the distributor 103 may be a computing system and each recipient 101 may be a storage device for receiving and storing one or more shares of a secret”, where “one or more shares of a secret” is being read as comprising a divisor) (Schneider, Claim 10, see “a divisor selector to determine the degree of the divisor polynomials in view of the size of the secret 2.sup.s, wherein s is the length of the secret represented as a binary bit string”); 
	
	Schneider does not teach the following limitation(s) as taught by Constantin: receive at least t shares of data from storage, each share comprising a congruence pair in the form of 
	 and
	perform a modular multiplicative inverse computation to retrieve the target number from the t congruence pairs.
	(Constantin, Page 3, The Asmuth-Bloom secret sharing scheme and variations, Lines 25 – 29, see “given a secret s in the share space, randomly generate r such that                         
                            
                                
                                    s
                                
                                
                                    '
                                
                            
                            =
                            s
                            +
                            r
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                             
                            <
                             
                            
                                
                                    ∏
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        t
                                        +
                                        1
                                    
                                
                                
                                    
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    . Then, distribute s to the participants by computing                         
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    s
                                
                                
                                    '
                                
                            
                             
                            m
                            o
                            d
                             
                            
                                
                                    m
                                
                                
                                    i
                                
                            
                        
                     for all                         
                            1
                             
                            ≤
                            i
                             
                            ≤
                            n
                        
                    ”, where “                        
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                        
                    ” is analogous to the remainder, which is calculated by applying an integer (                        
                            r
                        
                    ), calculating                         
                            
                                
                                    s
                                
                                
                                    '
                                
                            
                            =
                            s
                            +
                            r
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                        
                    , where ‘s’ is the target number and                         
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                        
                     is the lowest value in the sequence). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for sharing a secret using polynomial division over GF(Q), disclosed of Schneider, by implementing techniques for an Asmuth-Bloom secret sharing scheme and variations, comprising of performing a modular multiplicative inverse computation to retrieve the target number from the t congruence pairs, disclosed of Constantin. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a system for securely storing data using a secret sharing scheme, comprising of performing a modular multiplicative inverse computation to retrieve the target number from the t congruence pairs. This allows for most effectiveness in secret sharing and secret reconstruction due to this method being well-known in the art when utilizing the Asmuth-Bloom filter, where a modular multiplicative inverse computation can be used with the divisor and remainder to retrieve the target number (Constantin, Page 3, The Asmuth-Bloom secret sharing scheme and variations, Lines 25 – 29).
	Schneider as modified by Constantin do not teach the following limitation(s) as taught by Takashima: receive at least t shares of data from storage, each share comprising a congruence pair in the form of an index and a remainder;
	perform, for each share, a look-up using the index, to retrieve from the pre-stored Mignotte or Asmuth-Bloom sequence, a divisor corresponding to the index.
	(Takashima, Paragraph [0016], see “the base divisor generation unit calculates a plurality of base divisors by mapping the random divisor D* by using a plurality of maps (where the plurality of maps are homomorphism from the cyclic group G’ to each of a plurality of cyclic groups)”) (Takashima, Paragraph [0126], see “the tracing row third divisor calculation unit calculates a divisor with respect to the index x belonging to the first group in the three groups...and a divisor with respect to the index x belonging to the third group in the three groups, based on the divisors included in the tracer’s key TK stored by the tracer’s key storage unit…”, where “cyclic group(s)” are analogous to comprising the sequence of N members, where the divisors are stored as indices in those groups) (Takashima, Paragraph [0267], see “there is known a method using a Chinese remainder theorem…”) (Takashima, Paragraph [0268], see “The base divisor generation unit 123 stores the data representing a plurality of calculated base divisors, by using the RAM 914”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for sharing a secret using polynomial division over GF(Q), disclosed of Schneider and techniques disclosed of Constantin, by implementing techniques for a sophisticated cryptographic system, comprising divisors being stored as indices in the sequence of N members contained in the Asmuth-Bloom sequence, disclosed of Takashima. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a system for securely storing data using a secret sharing scheme, comprising divisors being stored as indices in the sequence of N members contained in the Asmuth-Bloom sequence. This allows for better security management within the system by allowing an observer an easy way to track the value(s) of an index over time (Takashima, Paragraph [0016]). 

Regarding claim 20, Schneider as further modified by Takashima teaches The system of claim 19, wherein the divisors of the sequence are pre-selected and pre-stored (Schneider, Paragraph [0005], see “Other secret sharing techniques based on the Chinese remainder theorem, such as the Asmuth-Bloom algorithm…have also been proposed”) (Schneider, Paragraph [0023], see “The distributor 103 is locally coupled to data storage 105 in which a secret 106 is stored”, where “secret 106” comprises the plurality of the shares of secret 106, which comprises of the divisor and remainder) (Schneider, Paragraph [0025], see “the distributor 103 includes a secret converter 134, a divisor selector 131, an embedding unit 132…”, where “divisor selector 131” pre-selects the divisors) (Schneider, Claim 10, see “a divisor selector to determine the degree of the divisor polynomials in view of the size of the secret 2.sup.s, wherein s is the length of the secret represented as a binary bit string”) 
Schneider as further modified by Takashima do not teach the following limitation(s) as taught by Constantin: The system of claim 19, wherein the divisors of the sequence are pre-selected and pre-stored such that any randomly selected n integers from the sequence are a valid Asmuth-Bloom sequence for any access structure (t, n) where 1 < t ≤ n ≤ N.
	(Constantin, Page 3, The Asmuth-Bloom secret sharing scheme and variations, Lines 11 – 20, see “A sequence of co-primes is a sequence                         
                            
                                
                                    m
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    m
                                
                                
                                    n
                                
                            
                        
                     of pair-wise co-prime strictly positive integers, where                        
                             
                            n
                             
                            ≥
                            1
                        
                    . The length of this sequence is n + 1…Let t and n be integers with                         
                            0
                             
                            <
                            t
                            +
                            1
                             
                            ≤
                            n
                        
                    ”, where “n” is analogous to the congruence pairs of numbers, where “                        
                            0
                             
                            <
                            t
                            +
                            1
                             
                            ≤
                            n
                        
                    ” is analogous to 1 < t ≤ n ≤ N and where “The length of this sequence is n + 1” is analogous to N, which is greater than or equal to n). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for sharing a secret using polynomial division over GF(Q) disclosed of Schneider and techniques disclosed of Takashima, by implementing techniques for an Asmuth-Bloom secret sharing scheme and variations, comprising of any randomly selected n integers from the sequence are a valid Asmuth-Bloom sequence for any access structure (t, n) where 1 < t ≤ n ≤ N, disclosed of Constantin. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a system for securely storing data using a secret sharing scheme, comprising of any randomly selected n integers from the sequence are a valid Asmuth-Bloom sequence for any access structure (t, n) where 1 < t ≤ n ≤ N. Utilizing the Asmuth-Bloom sequence allows for better overall security as opposed to Mignotte for distributing a secret among a group of participants, in a sense that a set of less than k shares is independent and contains no information about the secret (Constantin, Page 3, The Asmuth-Bloom secret sharing scheme and variations, Lines 11 – 20). 



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider, in view of Constantin, in further view of Sincan et al. (U.S. PGPub. 2015/0293826), hereinafter Sincan. 

	Regarding claim 4, Schneider as modified by Constantin do not teach the following limitation(s) as taught by Sincan: The method of claim 1, wherein N is no greater than 255. 
	(Sincan, Paragraph 0026], see “system 100 can produce a uniform random shuffle sequence of any length from 2 up to 255, by selectively activating or deactivating specific modules 104”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for sharing a secret using polynomial division over GF(Q) disclosed of Schneider and techniques disclosed of Constantin, by implementing techniques for hardware implementation of uniform random shuffling, comprising the number of members in a sequence not exceeding 255, disclosed of Sincan.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a system for securely storing data using a secret sharing scheme, comprising the number of members in a sequence not exceeding 255. Setting a limit of the maximum number of members in the Asmuth-Bloom sequence allows for better security management and efficiency in the overall system, due to minimizing complications in subsequent computations, as well as enabling the system to proceed with processing once the sequence hits the maximum number of 255, instead of having to wait for confirmation of the sequence of members entered (Sincan, Paragraph [0026]). 


Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                     

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433